650 S.E.2d 442 (2007)
STATE
v.
Jeremy Dushane MURRELL.
No. 484A06.
Supreme Court of North Carolina.
July 26, 2007.
Robert Montgomery, Special Deputy Attorney General, Amy Kunstling, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the second motion filed on the 24th day of July 2007 by Defendant for extension of time to file brief:
"Motion Allowed. Defendant (Jeremy Dushane Murrell) shall have up to and including the 29th day of August 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 26th day of July 2007."